       Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 1 of 12




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


MICHAEL H. HOLLAND, JOSEPH R.              )
RESCHINI, and CARLO TARLEY, as Trustees    )
Of the UNIITED MINE WORKERS OF             )
AMERICA 1992 BENEFIT PLAN,                 )
2121 K. Street, N.W.                       )
Suite 350                                  )
Washington D.C. 20037                      )
                                           )
                           Plaintiffs,     )
                                           )
                    v.                     ) Case No. 1:20-cv-1148
                                           )
CONSOL ENERGY INC., CONSOL                 )
MARINE TERMINALS LLC, CONSOL               )
ENERGY SALES COMPANY LLC,                  )
CONSOL OF CANADA LLC, CONSOL OF            )
KENTUCKY LLC, CONSOL OF                    )
PENNSYLVANIA COAL COMPANY LLC,             )
and WOLFPEN KNOB DEVELOPMENT               )
COMPANY LLC                                )
1000 Consol Energy Drive                   )
Canonsburg, PA 15317                       )
                                           )
                    And                    )
                                           )
CNX RESOURCES CORPORATION                  )
1000 Consol Energy Drive, Suite 400        )
Canonsburg, PA 15317                       )
                                           )
                           Defendants.     )

CONSOL ENERGY INC.; CONSOL MARINE TERMINALS LLC; CONSOL ENERGY
  SALES COMPANY LLC; CONSOL OF CANADA LLC; CONSOL OF KENTUCKY
LLC; CONSOL OF PENNSYLVANIA COAL COMPANY LLC; AND WOLFPEN KNOB
   DEVELOPMENT COMPANY LLC’S MEMORANDUM IN SUPPORT OF THEIR
AMENDED MOTION TO DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT

        Defendants CONSOL Energy Inc., CONSOL Marine Terminals LLC, CONSOL Energy

Sales Company LLC, CONSOL of Canada LLC, CONSOL of Kentucky LLC, CONSOL of

Pennsylvania Coal Company LLC, and Wolfpen Knob Development Company LLC,
          Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 2 of 12




(“CONSOL”), submit the following memorandum of law in support of their amended motion to

dismiss Plaintiffs’ Second Amended Complaint. In an effort to salvage their claims in this

litigation, Plaintiffs added six new subsidiary defendants, attempting to create a convoluted chain
                               1
of liability under the Coal Act by linking together various entities that have no relationship to the

1992 Benefit Plan. However, Plaintiffs’ new theory only underscores the fact that CONSOL is

not a “related person” for purposes of liability under the Coal Act for any of the counts in the

Second Amended Complaint. Plaintiffs’ conclusory statements fail to satisfy the required pleading

standards.

           Moreover, Plaintiffs’ claims are not yet ripe because, as described in Defendant CNX

Resources Corporation’s (“CNX”) brief in support of its motion to dismiss (Dkt. 38), litigation

regarding the relevant bankruptcy settlement is still pending. The outcome of that litigation will

affect—and may undermine—Plaintiffs’ claims for declaratory judgment in this case. As such,

this Court should permit that litigation to resolve before addressing Plaintiffs’ claims here.

Additionally, and as described in CNX’s brief in support of its motion to dismiss, Plaintiffs lack a

private right of action under the Coal Act, and should have any relief they claim be reduced,

depending on the bankruptcy settlement outcome. (Id.) Accordingly, the Second Amended

Complaint should be dismissed in its entirety.

                                         BACKGROUND

         This lawsuit arises out of bankruptcy proceedings involving Murray Energy Corporation

(“Murray Energy”). See In re Murray Energy Holdings Co., Case No. 2:19-bk-5688 (Bankr. S.D.

Ohio). As part of that proceeding, the United Mine Workers of America (“UMWA”) 1992 Benefit




1
    The Coal Industry Retiree Health Benefits Act of 1992, 26 U.S.C. § 9701 et seq.


                                                 2
        Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 3 of 12




Plan Trustees agreed to a settlement with Murray Energy under which retirees for six coal

companies owned by Murray Energy were enrolled in the 1992 Benefit Plan. (See Dkt. 32, Second
                                     2
Amended Complaint (“SAC”) ¶ 57.) Two of those companies, Consolidation Coal Company and

McElroy Coal Company (the “Signatory Subsidiaries”), were previously owned by a predecessor

company to CNX and were sold in 2013, years before CONSOL was formed. (SAC ¶ 30.)

       The Murray settlement was approved over the objections of CONSOL, which challenged

the unusual and unprecedented nature by which the 1992 Benefit Plan absolved Murray Energy of
                3
these liabilities. Plaintiffs now seek to transfer the liabilities for the Signatory Subsidiaries to

CONSOL and CNX, as well as to the six newly added defendants in this case: CONSOL Marine

Terminals LLC, CONSOL Energy Sales Company LLC, CONSOL of Canada LLC, CONSOL of

Kentucky LLC, CONSOL of Pennsylvania Coal Company LLC, and Wolfpen Knob Development

Company LLC.

       The premise of Plaintiffs’ claims is that Defendants are “related persons” under the Coal

Act to the two Signatory Subsidiaries that were sold to Murray Energy in 2013. (SAC ¶¶ 53‒55.)

As is relevant for purposes of this motion, “related person” status “shall be determined as of July

20, 1992.” 26 U.S.C. § 9701(c)(2)(B).



2
 Because this settlement is referred to in the Plaintiffs’ Second Amended Complaint, and is
otherwise a matter of public record, it may be considered by this Court. Papasan v. Allain, 478
U.S. 265, 269 n. 1 (1986) (courts may take “notice of items in the public record” when deciding a
motion to dismiss).
3
  See In re Murray Energy, Case No. 2:19-bk-5688, Dkt. 1338 (CONSOL Energy Inc. and
Affiliates’ Objection to the Debtors’ Motion for Entry of an Order (I) Approving the Settlement
Between the Debtors, the Retirees Committee, and the United Mine Workers of America 1992
Benefit Plan and (II) Granting Related Relief) (filed Apr. 23, 2020). Should this case proceed
beyond the pleading stage, the facts surrounding this settlement, and various facts leading to that
settlement, will likely be a prominent focus of this litigation. This is because of the settlement’s
direct relation to the liabilities Plaintiffs now seek to impose here.


                                                 3
        Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 4 of 12




I.     The Parties

       Plaintiffs are Trustees of the UMWA 1992 Benefit Plan (the “1992 Plan”). (SAC ¶ 2.)

The 1992 Plan was created by the Coal Act in order to provide medical benefits for certain retired

coal miners. (Id. ¶¶ 3‒4, 31‒32, 36.)

       Before November 29, 2017, Defendants CONSOL and CNX were part of the same

corporation under the name CONSOL Energy Inc. (hereafter, “Old CONSOL”). (Id. ¶ 5.)

Defendant CONSOL was initially formed as CONSOL Mining Corp. in June 2017. (Id. ¶ 27.)

Then, effective November 29, 2017, Old CONSOL spun off CONSOL Mining. (Id. ¶ 29.) On the

same date, Old CONSOL changed its name to CNX Resources Corporation, and CONSOL Mining

Corp. changed its name to CONSOL Energy Inc. (Id. ¶ 15, 29.) CONSOL Energy Inc. is the

CONSOL Defendant in this lawsuit. (Id. ¶ 6.) CNX, is the remaining post-spinoff operation of

Old CONSOL. (Id. ¶ 5.)

       Before the CONSOL Mining spin-off described above, Old CONSOL entered into a

December 2013 stock purchase agreement with Murray Energy. Under that agreement, Old

CONSOL sold to one of Murray Energy’s subsidiaries six of its subsidiaries: Consolidation Coal

Company, McElroy Coal Company, Southern Ohio Coal Company, Central Ohio Coal Company,

Keystone Coal Mining Corporation, and Eighty-Four Mining Company (the “Sold Subsidiaries”).

(Id. ¶ 53.) Plaintiffs allege that Defendants are liable for the Coal Act liabilities of two of the Sold

Subsidiaries, the Signatory Subsidiaries, as “related persons” to them. (Id. ¶¶ 53, 55, 65.) Plaintiffs

do not allege that Defendants have any Coal Act obligations for the remaining four Sold

Subsidiaries.




                                                   4
        Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 5 of 12




II.    Events Giving Rise to this Lawsuit

       On October 29, 2019, Murray Energy and various affiliated debtors, including the six Sold

Subsidiaries, filed for bankruptcy under Chapter 11 of the Bankruptcy Code. (Id. ¶ 56.) In the

course of those proceedings, Murray Energy entered into an April 14, 2020 settlement with, among

other parties, the 1992 Plan.      (Id. ¶ 57.)   CONSOL objected to the settlement, given the

circumstances under which the settlement occurred, as well as the nature by which the settlement
                                                 4
was presented for bankruptcy court approval. (In re Murray Energy, Case No. 2:19-bk-5688,

Dkt. 1338.) The bankruptcy court nonetheless approved the settlement. (Id. Dkt. 1491.) Under

the settlement’s terms, Murray was relieved of its obligations under the 1992 Plan, including for

retirees of the Sold Subsidiaries. (Id.)

       On May 1, 2020, Murray Energy retirees and beneficiaries were enrolled in the 1992 Plan.

(Id. ¶ 59.) The next day, Plaintiffs filed this suit, claiming that CONSOL and CNX are responsible

under the Coal Act as “related persons” for the liabilities that the 1992 Plan claimed are attributable

to the Sold Subsidiaries. (Dkt. 1.) Plaintiffs thereafter filed their Amended Complaint on May 20,

2020. (Dkt. 5.) CONSOL and CNX moved to dismiss the Amended Complaint, arguing that it

failed to state a claim that they were “related persons” under the Coal Act or responsible for the

Coal Act liabilities of the Sold Subsidiaries. (Dkt. 29.) Plaintiffs sought, and were granted, leave

to file a Second Amended Complaint. (Dkt. 30.)

       Plaintiffs’ Second Amended Complaint makes three primary changes from the Amended

Complaint. (Dkt. 32.) First, Plaintiffs added six new defendants that were allegedly subsidiaries




4
 An appeal of the bankruptcy court’s approval of the settlement is currently pending in the Sixth
Circuit Court of Appeals. In re: Murray Energy Holdings, Case No. 20-8017 (6th Cir. filed May
14, 2020).


                                                     5
        Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 6 of 12




of Old CONSOL on July 20, 1992 (the “New Subsidiary Defendants”). (Id. ¶ 16.) Second,

Plaintiffs allege that Defendants are “related persons” for the purposes of Coal Act obligations for

only the two Signatory Subsidiaries. (Id. ¶ 65.) Third, Plaintiffs attempt to allege a new theory of

liability based upon the New Subsidiary Defendants’ relation to Old CONSOL on July 20, 1992,

despite the fact that none of the New Subsidiary Defendants have any relation to the 1992 Plan.

(Id. ¶¶ 49‒50.) According to Plaintiffs’ new theory, the New Subsidiary Defendants were in a

“controlled group” of corporations with the Signatory Subsidiaries on July 20, 1992 (id. ¶¶ 26,

30), and as a result of that “control group” relationship, all of the Defendants are liable for the Coal

Act liabilities of the Signatory Subsidiaries (id. ¶ 34).

        Count I seeks a declaration that Defendants are liable under the Coal Act for the Signatory

Subsidiaries as “related persons.” (Id. ¶¶ 63‒67.) Count II seeks a declaration that Defendants are

required to post security for the benefit of the 1992 Plan with respect to such individuals. (Id.

¶¶ 68‒75.) Finally, Count III seeks a declaration that Defendants are responsible for monthly

premiums to the 1992 Plan for such individuals. (Id. ¶¶ 76‒78.)

                                            ARGUMENT

I.      Applicable Legal Standards

        “A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of a plaintiff’s complaint.”

Herron v. Fannie Mae, 861 F.3d 160, 173 (D.C. Cir. 2017) (quoting Browning v. Clinton, 292

F.3d 235, 242 (D.C. Cir. 2002)). Thus, to survive this motion, Plaintiffs’ Second Amended

Complaint must have “facial plausibility,” which means it must include “factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Hettinga v. United States, 677 F.3d 471, 476 (D.C. Cir. 2012) (quoting Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009)).




                                                   6
        Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 7 of 12




       Although the Court must construe Plaintiffs’ Second Amended Complaint in their favor,

“the Court need not accept inferences drawn by plaintiff if those inferences are not supported by

the facts set out in the complaint, nor must the court accept legal conclusions cast as factual

allegations.” Hettinga, 677 F.3d at 476. “‘[T]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements . . . do not suffice.’” Beaulieu v. Barr, No. 15-

cv-896, 2019 WL 5579968, at *1 (D.D.C. Oct. 29, 2019) (quoting Iqbal, 556 U.S. at 678). See

also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       Because Plaintiffs’ Second Amended Complaint cannot withstand scrutiny under the

foregoing standard, it should be dismissed in its entirety.

II.    Plaintiffs’ Claims Should be Dismissed or Stayed for the Reasons CNX Explained in
       Its Motion to Dismiss the Second Amended Complaint.

        In its motion to dismiss the Second Amended Complaint, CNX argues that the Trustees’

purported claims are not ripe because they depend on the outcome of the currently-pending appeal

of the bankruptcy settlement underlying Plaintiffs’ claims. (Dkt. 38, at 8‒13.) CNX also argues

that Plaintiffs lack a private right of action under the Coal Act to bring this case. (Id. at 13‒17.)

Finally, CNX argues that any relief Plaintiffs do receive should be reduced by any consideration

that they will receive in the bankruptcy settlement. (Id. 18‒19.) For the reasons explained in

CNX’s motion, CONSOL incorporates those same arguments here.                  See, e.g., Miango v.

Democratic Republic of the Congo, 243 F. Supp. 3d 113, 123 (D.D.C. 2017) (joining another




                                                  7
        Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 8 of 12




party’s motion to dismiss “is generally permitted under the Federal Rules”); Grissom v. D.C., 853

F. Supp. 2d 118, 121 (D.D.C. 2012) (permitting joining a motion to dismiss).

III.   Plaintiffs’ Second Amended Complaint Alleges No Facts Showing CONSOL is a
       “Related Person” to the Signatory Subsidiaries Allegedly Responsible for the Coal
       Act Liabilities at Issue in this Case.

       Each of Plaintiffs’ claims proceeds from the contention that CONSOL is a “related person”

under the Coal Act to the two Signatory Subsidiaries. (SAC ¶ 65 (Count I) (“Defendants are

related persons to the Signatory Subsidiaries and . . . remain obligated to provide benefits to

eligible retirees and beneficiaries of the Signatory Subsidiaries); ¶ 70 (Count II) (“Defendants are

related persons to the Signatory Subsidiaries [and] . . . are jointly and severally liable for their

obligations”); ¶ 77 (Count III) (“last signatory operators and their related persons, such as

Defendants, are required to pay a monthly per beneficiary premium to the 1992 Plan.”).)

       Given these claims, under the governing legal standards, Plaintiffs are obligated to allege

“factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Hettinga, 677 F.3d at 476 (quoting Iqbal, 556 U.S. at 677). But, as

with the Amended Complaint, all Plaintiffs allege here are “legal conclusions cast as factual

allegations.” Hettinga, 677 F.3d at 476.

       Specifically, Plaintiffs allege that Old CONSOL and the New Subsidiary Defendants were

part of the same “controlled group” of corporations as the two Signatory Subsidiaries on July 20,

1992. (Dkt. 32, SAC ¶¶ 35, 41‒48.) As it relates to CONSOL, Plaintiffs allege that, through the

spin-off in 2017, CONSOL became the “direct or indirect owner of the [New Subsidiary

Defendants], which are related persons” to the Signatory Subsidiaries. (SAC ¶ 49.) Plaintiffs

allege that, as a result, CONSOL became the “successor in interest to the [New Subsidiary

Defendants] within the meaning of the Coal Act” because CONSOL “retained the rights and

property” of the New Subsidiary Defendants. (SAC ¶ 49.) Alternatively, Plaintiffs allege that


                                                 8
        Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 9 of 12




CONSOL became the successor in interest to the New Subsidiary Defendants because CONSOL

“was formed from the assets of the [New Subsidiary Defendants], which resulted in commingled

ownership of the underlying property” of the New Subsidiary Defendants. (Id. ¶ 50.)

       None of these conclusory allegations, however, states a claim that can withstand a Rule

12(b)(6) motion. Serv. Employees Int’l Union Nat’l Indus. Pension Fund v. S&F Mgmt. Co., LLC,

No. 17-cv-01737, 2018 WL 5044249, at *5 (D.D.C. Aug. 16, 2018), report and recommendation

adopted, No. 17-cv-1737, 2018 WL 6788727 (D.D.C. Oct. 22, 2018) (rejecting allegations that

two separate entities were so interrelated as to be jointly and severally liable for certain pension

obligations as conclusory, and granting motion to dismiss).

       First, CONSOL had no relation to the Signatory Subsidiaries or any of the New Subsidiary

Defendants as of July 20, 1992. Accordingly, CONSOL was not a “related person” to the

Signatory Subsidiaries as of July 20, 1992. This is because, as outlined above, CONSOL was not
                                                                                                   5
formed until June 2017, and did not become a stand-alone corporate entity until November 2017.

Those undisputed points render Plaintiffs’ claim against CONSOL factually untenable, because

Coal Act liability “shall be determined” as of July 20, 1992. 26 U.S.C. § 9701(c)(2)(B). See also

Wheeling-Pittsburgh Steel Corp. v. Barnhart, 229 F. Supp. 2d 539, 553 (N.D. W. Va. 2002) (“in

determining related person status, the pertinent date is July 20, 1992”).

       Second, Plaintiffs allege no facts demonstrating that CONSOL is a successor interest to a

“related person” to the Signatory Subsidiaries within the meaning of the Coal Act. (SAC ¶ 49.)

Plaintiffs merely declare, in wholly conclusory fashion, that CONSOL “became the direct or



5
 As also noted above, these facts may be properly considered on a Rule 12(b)(6) motion because
they relate to matters referred to in the Second Amended Complaint and are otherwise matters of
public record. Papasan, 478 U.S. at 269 n. 1.



                                                 9
       Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 10 of 12




indirect owner of the [New Subsidiary Defendants],” and thus the successor in interest to the New

Subsidiary Defendants, which Plaintiffs’ allege are “related persons.” (Id.) But none of these

allegations provide any facts showing that (i) the New Subsidiary Defendants met the definition

of a “related person” or that (ii) CONSOL met the definition of a “successor in interest” to a

“related person” as of July 20, 1992, a necessary predicate for claiming Coal Act liability. 26

U.S.C. § 9701(c)(2). See also Holland v. Williams Mountain Coal Co., 256 F.3d 819, 826 (D.C.

Cir. 2001) (holding that defendants were not a successor in interest under the Coal Act); UMWA

1992 Ben. Plan v. Leckie Smokeless Coal Co., 201 B.R. 163, 171 (S.D. W. Va.), aff’d sub nom. In

re Leckie Smokeless Coal Co., 99 F.3d 573 (4th Cir. 1996) (same). Moreover, Plaintiffs do not

specifically allege that any of the New Subsidiary Defendants have any prior relationship to the
                           6
UMWA or the 1992 Plan. As such, Plaintiffs fail to allege any facts tying these various entities

together in a manner that would create Coal Act liability for CONSOL.

       Finally, even if CONSOL “was created out of the assets of CNX” or the New Subsidiary

Defendants, Plaintiffs allege no facts demonstrating any relationship between whatever those

assets were and the Signatory Subsidiaries. (SAC ¶¶ 30, 50.) They simply state without support

that a relationship exists between CONSOL, the New Subsidiary Defendants, and the Signatory

Subsidiaries. (Id.; see also e.g., id. ¶ 52 (“CNX and/or Consol and/or subsidiaries of CNX and/or

Consol maintained and administered a Section 9711 Plan for eligible retirees and beneficiaries of

the Signatory Subsidiaries . . . through at least December 2013” (emphasis added)).) That is not

enough to state a claim.




6
 The facts will show that none of the New Subsidiary Defendants had collective bargaining
agreements with the United Mine Workers of America or the 1992 Plan.


                                               10
        Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 11 of 12




        Given these pleading deficiencies, Plaintiffs’ attempt to state any claim against CONSOL

is based on nothing more than the conclusory legal allegation that CONSOL is a “related person.”

Plaintiffs’ Second Amended Complaint sets forth no facts that would make that assertion plausible.

Hettinga, 677 F.3d at 476.

        Other courts faced with similar allegations have had no trouble dismissing similarly

conclusory claims. For example, in Kelleher v. Dream Catcher, LLC, 221 F. Supp. 3d 157 (D.D.C.

2016), the court dismissed the plaintiff’s alter ego claim where that claim was supported by the

sole assertion that the entities shared the same address. Id. at 159. That fact, the court found,

“without more, does not ‘nudge’ Plaintiff’s alter ego theory of liability ‘across the line from

conceivable to plausible.’” Id. (quoting Twombly, 550 U.S. at 570). See also Gavin v. Dep’t of

Air Force, 324 F. Supp. 3d 147, 151, n. 1 (D.D.C. 2018) (conclusory allegation that plaintiff

exhausted administrative remedies insufficient to state a claim where plaintiff failed to identify the

final agency action being challenged); Acosta Orellana v. CropLife Int’l, 711 F. Supp. 2d 81, 111‒

12 (D.D.C. 2010) (plaintiff’s claim based on agency theory failed where conclusory allegation that

one party was “under complete control” of defendant was “nothing more than [a] formulaic

recitation of an element of agency liability . . . not entitled to be assumed true.” (quoting Iqbal, at

556 U.S. at 681 (alterations omitted))).

         Stripping away Plaintiffs’ conclusory allegations reveals no factual support for the central

tenet of all of their claims against CONSOL. Viewed under the applicable legal standard, these

deficiencies must lead to the dismissal of Plaintiffs’ Second Amended Complaint for failure to

state a claim.




                                                  11
       Case 1:20-cv-01148-TJK Document 41-3 Filed 09/21/20 Page 12 of 12




                                          CONCLUSION

       For the foregoing reasons, CONSOL respectfully requests that Plaintiffs’ Second Amended

Complaint be dismissed in its entirety.

Dated: September 21, 2020                    Respectfully submitted,

                                              CONSOL ENEREGY INC., CONSOL MARINE

                                              TERMINALS LLC, CONSOL ENERGY SALES

                                              COMPANY LLC, CONSOL OF CANADA LLC,

                                              CONSOL OF KENTUCKY LLC, CONSOL OF

                                              PENNSYLVANIA COAL COMPANY LLC, and

                                              WOLFPEN KNOB DEVELOPMENT

                                              COMPANY LLC



                                             By: /s/ Joseph J. Torres
                                             Joseph J. Torres (admitted pro hac vice)
                                             Alexis E. Bates (admitted pro hac vice)
                                             JENNER & BLOCK LLP
                                             335 North Clark Street
                                             Chicago, IL 60654-3456
                                             (312) 840-8685
                                             JTorres@jenner.com
                                             ABates@jenner.com

                                             Kali N. Bracey (#458965)
                                             JENNER & BLOCK LLP
                                             1099 New York Avenue, NW
                                             Washington, DC 20001-4412
                                             (202) 639-6867
                                             KBracey@jenner.com




                                              12
